Exhibit 10.12

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

This Amendment No. 1 to Forbearance Agreement (“Amendment”) dated effective
March 27, 2015 is by and between ZYNEX, INC., a Nevada corporation, ZYNEX
MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a Colorado
corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation, and ZYNEX
BILLING AND CONSULTING, LLC, a Colorado limited liability company (collectively,
and jointly and severally, “Borrower”), and TRIUMPH COMMUNITY BANK, N.A., dba
Triumph Healthcare Finance (“Lender”).  

RECITALS

A.

The parties entered into a Forbearance Agreement dated December 17, 2014 (the
“Forbearance Agreement”).  

B.

The parties desire to amend the Forbearance Agreement to extend the Forbearance
Period.

AGREEMENT

1.

Amendment.  Section 4.1(i)  of the Forbearance Agreement is amended to read as
follows:  “11:59 pm Portland, Oregon time on June 30, 2015.”  

2.

Other Provisions.  Except as specifically provided herein, all terms and
conditions of the Forbearance Agreement shall remain in full force and effect,
without waiver or modification.  All terms defined in the Forbearance Agreement
shall have the same meaning when used in this Amendment.  This Amendment and the
Forbearance Agreement shall be read together, as one document.  

3.

Signatures.  This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same Amendment.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

 

[signature page follows]

 

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT



 

--------------------------------------------------------------------------------

Dated effective as of the date first written above.

 

BORROWER:

 

ZYNEX, INC., a Nevada corporation

 

By: /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title: CEO

LENDER:

 

TRIUMPH COMMUNITY BANK, N.A. dba Triumph Healthcare Finance

 

By: /s/ Jonathan W. Kott

Name:  Jonathan W. Kott

Title: SVP

 



ZYNEX MEDICAL, INC., a Colorado corporation

 

 

By: /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title:  CEO

 

 

 

 

 

 

 

 

ZYNEX NEURODIAGNOSTICS, INC., a Colorado corporation

 

By: /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title:  CEO

 

ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation

 

By: /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title:  CEO

 

ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company

 

By: /s/ Thomas Sandgaard

Name: Thomas Sandgaard

Title:  CEO

 

 

 

 

 

 

 

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

Signature Page

 